DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-14, 16-18, 20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the
applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a first pre-charge circuit configured to pre-charge the
first match fine to a first pre-charge vollage and a second pre-charge circuit configured
lo pre-charge the second maich line to a second pre-charge voltage diferent from the
Hirst pre-charge voltage in combination with the other limitations thereof as is recited in
the claim. Claims 2-12 depend on claim 1.

Regarding claim 13: The prior art made of record and considered pertinent to the
applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a first supply circuit configured io supply the first input
cout with a first supply vollage and a second supply circuit configured to supply the
second inpul ciroull with & second supply vollage different fram the first supply voltage
in combination with the other limitations thereof as is recited in the claim. Claims 14-
17 depend on claim 9.

Regarding claim 18: The prior art made of record and considered pertinent to the
applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of pre-charging a first match line to a first pre-charge voltage, the first match line being coupled to the memory cells of the first subset; pre-charging a second match line to a second pre-charge voltage different from the first pre-charge voltage, the second match line being coupled to the memory cells of the second subset in combination with the other limitations thereof as is recited in the claim.  Claims 19-20 depend on claim 18.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827